Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/10/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 10, 13-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2018008223 (Birger et al.) in view of US Patent Application Publication No. 20100232514 (Nomizo).
	Regarding claim 1, Birger et al. discloses: “an acquisition unit (FIG. 1: 180, 190; [0043]: “The system may optionally comprise a field camera(s) 180 and at least one sensor 175 (temperature, humidity, etc.) mounted in the lot(s) (fixed sensors).  The camera(s) comprises remote control means 181, communication means 182 and a CPU 183.  The mobile device may also comprise a camera 190 (front or back)”) configured to acquire images (FIG. 2A: 210A; [0052]: “In step 210A, the camera(s) is ordered by the system to capture an image(s) of a lot to be treated”) each of which is an image having a first data amount acquired through image-capturing (FIG. 2A: 230A; [0052]: “In step 230A, the camera receives from the system relevant data about the crop (monitoring instructions) according to the phenologic and/or biological stage”); a detection unit configured to detect an attention target in the images acquired by the acquisition unit (FIG. 1: 151, 152, 161, 162, 183, 195; [0045]: “the remote control means 161 and the GPS 162 may be installed in the carrier or be plugged as a "plug and play" component”; [0046]: “the system may also derive data from a satellite(s) 195”;  [0048]: “the process may be done using the MD's camera or remote devices such as for example a field camera(s), mounted near the plant(s), on the plant or in the lot, using image processing; satellite(s), or any other device capable of collecting relevant data”; FIG. 2A: 250A; [0052]: “In step 250A, using image processing the system extracts the number, the infection percentage, etc. of each pest type at each location from the image(s)”); and a specification unit configured to specify a geographical range based on a geographical position where the detected attention target exists (FIG. 1: 183; FIG. 2A: 240A; [0052]: “In step 240A, the camera captures an image(s) of the pests' location(s) and sends it to the system”;  “The monitoring results may be for example, the number, the coverage percentage, etc. of each pest type at each location”; “The relevant data may be the types of pests it has to look for and where to look (on the leaves, on the fruits, on the trunk, etc.).  The pests' presumed locations are derived from the crop's type and phenologic stage”).
	However, Birger et al. does not clearly disclose the remaining limitations of the claim.  To that end, Nomizo discloses: “a conversion unit configured to convert an image of at least a part of the images ([0009]: “a block data extraction section adapted to extract first block data including data with a difference between two frame images”; [0037]: “FIG. 3 schematically shows rectangular areas extracted between a frame image at a certain time point and the subsequent frame image”) into an image having a second data amount that is smaller than the first data amount (FIG. 3; [0009]: “a block data dividing section adapted to divide the first block data into second block data with a data amount equal to or smaller than a second data amount when a data amount of the first block data extracted is larger than the second data amount”) according to an inclusion relationship between the specified geographical range and a geographical position where each of the images having the first data amount is acquired” (FIG. 4; [0038]: “The relationship in data size S between the eight block data is assumed to satisfy the following inequity expression”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Birger et al. with the invention of Nomizo in order to provide a smaller image frame between a first and second amount of second block of data” (e.g., see Nomizo @ [0009]).
	Regarding claim 19, Birger et al. discloses: “acquiring images (FIG. 2A: 210A; [0052]: “In step 210A, the camera(s) is ordered by the system to capture an image(s) of a lot to be treated”) each of which is an image having a first data amount acquired through image-capturing (FIG. 2A: 230A; [0052]: “In step 230A, the camera receives from the system relevant data about the crop (monitoring instructions) according to the phenologic and/or biological stage”); detecting an attention target in each of the images (FIG. 1: 151, 152, 161, 162, 183, 195; [0045]: “the remote control means 161 and the GPS 162 may be installed in the carrier or be plugged as a "plug and play" component”; [0046]: “the system may also derive data from a satellite(s) 195”;  [0048]: “the process may be done using the MD's camera or remote devices such as for example a field camera(s), mounted near the plant(s), on the plant or in the lot, using image processing; satellite(s), or any other device capable of collecting relevant data”; FIG. 2A: 250A; [0052]: “In step 250A, using image processing the system extracts the number, the infection percentage, etc. of each pest type at each location from the image(s)”); specifying a geographical range based on a geographical position where the detected attention target exists” (FIG. 1: 183; FIG. 2A: 240A; [0052]: “In step 240A, the camera captures an image(s) of the pests' location(s) and sends it to the system”;  “The monitoring results may be for example, the number, the coverage percentage, etc. of each pest type at each location”; “The relevant data may be the types of pests it has to look for and where to look (on the leaves, on the fruits, on the trunk, etc.).  The pests' presumed locations are derived from the crop's type and phenologic stage”). 
Nomizo discloses: “converting an image of at least a part of the images ([0009]: “a block data extraction section adapted to extract first block data including data with a difference between two frame images”; [0037]: “FIG. 3 schematically shows rectangular areas extracted between a frame image at a certain time point and the subsequent frame image”) into an image having a second data amount that is smaller than the first data amount (FIG. 3; [0009]: “a block data dividing section adapted to divide the first block data into second block data with a data amount equal to or smaller than a second data amount when a data amount of the first block data extracted is larger than the second data amount”) according to an inclusion relationship between the specified geographical range and a geographical position where each of the images having the first data amount is acquired” (FIG. 4; [0038]: “The relationship in data size S between the eight block data is assumed to satisfy the following inequity expression”).
	With respect to claim 20, Birger et al. discloses: “a non-transitory computer-readable storage medium storing a computer program for causing a computer to execute an image processing method ([0048]: “using image processing; satellite(s), or any other device capable of collecting relevant data”; [0052]: “using image processing the system extracts the number, the infection percentage, etc. of each pest type at each location from the image(s)”), the image processing method comprising: acquiring images (FIG. 2A: 210A; [0052]: “In step 210A, the camera(s) is ordered by the system to capture an image(s) of a lot to be treated”) each of which is an image having a first data amount acquired through image-capturing (FIG. 2A: 230A; [0052]: “In step 230A, the camera receives from the system relevant data about the crop (monitoring instructions) according to the phenologic and/or biological stage”); detecting an attention target in each of the images (FIG. 1: 151, 152, 161, 162, 183, 195; [0045]: “the remote control means 161 and the GPS 162 may be installed in the carrier or be plugged as a "plug and play" component”; [0046]: “the system may also derive data from a satellite(s) 195”;  [0048]: “the process may be done using the MD's camera or remote devices such as for example a field camera(s), mounted near the plant(s), on the plant or in the lot, using image processing; satellite(s), or any other device capable of collecting relevant data”; FIG. 2A: 250A; [0052]: “In step 250A, using image processing the system extracts the number, the infection percentage, etc. of each pest type at each location from the image(s)”); and specifying a geographical range based on a geographical position where the detected attention target exists” (FIG. 1: 183; FIG. 2A: 240A; [0052]: “In step 240A, the camera captures an image(s) of the pests' location(s) and sends it to the system”;  “The monitoring results may be for example, the number, the coverage percentage, etc. of each pest type at each location”; “The relevant data may be the types of pests it has to look for and where to look (on the leaves, on the fruits, on the trunk, etc.).  The pests' presumed locations are derived from the crop's type and phenologic stage”). 
 	In addition, Nomizo discloses: “converting an image of at least a part of the images ([0009]: “a block data extraction section adapted to extract first block data including data with a difference between two frame images”; [0037]: “FIG. 3 schematically shows rectangular areas extracted between a frame image at a certain time point and the subsequent frame image”) into an image having a second data amount that is smaller than the first data amount (FIG. 3; [0009]: “a block data dividing section adapted to divide the first block data into second block data with a data amount equal to or smaller than a second data amount when a data amount of the first block data extracted is larger than the second data amount”) according to an inclusion relationship between the specified geographical range and a geographical position where each of the images having the first data amount is acquired” (FIG. 4; [0038]: “The relationship in data size S between the eight block data is assumed to satisfy the following inequity expression”).
	With respect to claim 2, Birget et al. discloses: “a storage unit configured to store the images (FIG. 1: 120; [0043]: “database 120”; FIG. 1: 183; FIG. 2A: 240A; [0052]: “In step 240A, the camera captures an image(s) of the pests' location(s) and sends it to the system”); and a position detection unit configured to detect an image-capturing position where each of the images is captured; wherein the geographical position is an image-capturing position which the position detection unit detects with respect to each of the images” (FIG. 1: 151, 152, 161, 162, 183, 195; [0045]: “the remote control means 161 and the GPS 162 may be installed in the carrier or be plugged as a "plug and play" component”; [0046]: “the system may also derive data from a satellite(s) 195”;  [0048]: “the process may be done using the MD's camera or remote devices such as for example a field camera(s), mounted near the plant(s), on the plant or in the lot, using image processing; satellite(s), or any other device capable of collecting relevant data”; FIG. 2A: 250A; [0052]: “In step 250A, using image processing the system extracts the number, the infection percentage, etc. of each pest type at each location from the image(s)”).
	In addition, Nomizo discloses: “the conversion unit converts an image of at least a part of the images ([0009]: “a block data extraction section adapted to extract first block data including data with a difference between two frame images”; [0037]: “FIG. 3 schematically shows rectangular areas extracted between a frame image at a certain time point and the subsequent frame image”) that are stored in the storage unit and are captured at an image-capturing position that is not included in the geographical range into an image having the second data amount smaller than the first data amount” (FIG. 3; [0009]: “a block data dividing section adapted to divide the first block data into second block data with a data amount equal to or smaller than a second data amount when a data amount of the first block data extracted is larger than the second data amount”).
	Regarding claim 3, Birger et al. discloses: “the detection unit detects the attention target in the captured image and acquires information indicating a geographical position where the attention target exists based on an image-capturing position which the position detection unit detects with respect to the image” (FIG. 1: 151, 152, 161, 162, 183, 195; [0045]: “the remote control means 161 and the GPS 162 may be installed in the carrier or be plugged as a "plug and play" component”; [0046]: “the system may also derive data from a satellite(s) 195”;  [0048]: “the process may be done using the MD's camera or remote devices such as for example a field camera(s), mounted near the plant(s), on the plant or in the lot, using image processing; satellite(s), or any other device capable of collecting relevant data”; FIG. 2A: 250A; [0052]: “In step 250A, using image processing the system extracts the number, the infection percentage, etc. of each pest type at each location from the image(s)”).
	With respect to claim 4, Birger et al. discloses: “a unit configured to store a position where the detection unit detects the attention target” (FIG. 1: 151, 152, 161, 162, 183, 195; [0045]: “the remote control means 161 and the GPS 162 may be installed in the carrier or be plugged as a "plug and play" component”; [0046]: “the system may also derive data from a satellite(s) 195”;  [0048]: “the process may be done using the MD's camera or remote devices such as for example a field camera(s), mounted near the plant(s), on the plant or in the lot, using image processing; satellite(s), or any other device capable of collecting relevant data”; FIG. 2A: 250A; [0052]: “In step 250A, using image processing the system extracts the number, the infection percentage, etc. of each pest type at each location from the image(s)”) .
	Regarding claim 5, Nomizo discloses: “the conversion executed by the conversion unit is processing for lowering resolution of the captured images” (FIG. 3; [0009]: “a block data dividing section adapted to divide the first block data into second block data with a data amount equal to or smaller than a second data amount when a data amount of the first block data extracted is larger than the second data amount”).
	With respect to claim 6, Birger et al. discloses: “the images are continuously captured ([0040]: “The system receives various inputs from various sources, provides or assists in providing recommendations according to these inputs and the history of the lot to be 
treated (over time)”) by a mobile image-capturing apparatus at a constant time interval” (FIG. 1: 180, 190; [0043]: “The mobile device may also comprise a camera 190 (front or back)”; FIG. 2A: 210A; [0052]: “In step 210A, the camera(s) is ordered by the system to capture an image(s) of a lot to be treated”).
	Regarding claim 9, Birger et al. discloses: “the specification unit specifies a geographical range where a target that is affected by the attention target exists, based on a geographical position where the attention target exists” (FIG. 1: 183; FIG. 2A: 240A; [0052]: “In step 240A, the camera captures an image(s) of the pests' location(s) and sends it to the system”;  “The monitoring results may be for example, the number, the coverage percentage, etc. of each pest type at each location”; “The relevant data may be the types of pests it has to look for and where to look (on the leaves, on the fruits, on the trunk, etc.).  The pests' presumed locations are derived from the crop's type and phenologic stage”).
	In addition, Nomizo discloses: “the conversion unit converts an image of at least a part of the images ([0009]: “a block data extraction section adapted to extract first block data including data with a difference between two frame images”; [0037]: “FIG. 3 schematically shows rectangular areas extracted between a frame image at a certain time point and the subsequent frame image”) that are acquired from a position that is not included in the specified geographical range into an image having the second data amount that is smaller than the first data amount” (FIG. 3; [0009]: “a block data dividing section adapted to divide the first block data into second block data with a data amount equal to or smaller than a second data amount when a data amount of the first block data extracted is larger than the second data amount”).
	With respect to claim 10, Birger et al. discloses: “the specification unit determines a data amount to be reduced according to a type of the attention target” (FIG. 1: 183; FIG. 2A: 240A; [0052]: “In step 240A, the camera captures an image(s) of the pests' location(s) and sends it to the system”;  “The monitoring results may be for example, the number, the coverage percentage, etc. of each pest type at each location”; “The relevant data may be the types of pests it has to look for and where to look (on the leaves, on the fruits, on the trunk, etc.).  The pests' presumed locations are derived from the crop's type and phenologic stage”).
	Regarding claim 13, Birger et al. discloses: “the images are acquired by comprehensively capturing the crops through an image-capturing apparatus moving within a farm field ([0009]: “The mobile sensors may be selected from the group consisting of GPS 
sensors and at least one camera”; FIG. 1: 160; [0043]: “an applicator carried by a carrier 160 (e.g. tractor)”; “The carrier 160 may optionally comprise remote control means 161 and location means such as GPS (global positioning system) 162”) where crops are arranged to form ridges in a plurality of rows” (FIG. 6; [0091]: “FIG. 6 shows an exemplary implementation map.  According to embodiments of the invention, the map may show the sprayer's/carrier's route”).
	With respect to claim 14, Birger et al. discloses: “the images are continuously captured at a constant time interval ([0040]: “The system receives various inputs from various sources, provides or assists in providing recommendations according to these inputs and the history of the lot to be treated (over time)”) through an image-capturing apparatus ([0009]: “The mobile sensors may be selected from the group consisting of GPS sensors and at least one camera”; FIG. 1: 160; [0043]: “an applicator carried by a carrier 160 (e.g. tractor)”; “The carrier 160 may optionally comprise remote control means 161 and location means such as GPS (global positioning system) 162”) travelling on a route that makes the image-capturing apparatus come close to one spot a plurality of times” (FIG. 6; [0091]: “FIG. 6 shows an exemplary implementation map.  According to embodiments of the invention, the map may show the sprayer's/carrier's route”).
	Regarding claim 15, Birger et al. discloses: “the attention target is at least any one of a portion of the crops having a symptom of disease or a pest insect” (FIG. 1: 183; FIG. 2A: 240A; [0052]: “In step 240A, the camera captures an image(s) of the pests' location(s) and sends it to the system”;  “The monitoring results may be for example, the number, the coverage percentage, etc. of each pest type at each location”; “The relevant data may be the types of pests it has to look for and where to look (on the leaves, on the fruits, on the trunk, etc.).  The pests' presumed locations are derived from the crop's type and phenologic stage”).
	With respect to claim 18, Birger et al. discloses: “the image processing apparatus is used for executing processing for outputting information which enables a user to grasp a growing condition of crops or damage caused by disease or pest insects, by capturing images of a farm field and crops and analyzing the captured images” (FIG. 1: 151, 152, 161, 162, 183, 195; [0045]: “the remote control means 161 and the GPS 162 may be installed in the carrier or be plugged as a "plug and play" component”; [0046]: “the system may also derive data from a satellite(s) 195”;  [0048]: “the process may be done using the MD's camera or remote devices such as for example a field camera(s), mounted near the plant(s), on the plant or in the lot, using image processing; satellite(s), or any other device capable of collecting relevant data”; FIG. 2A: 250A; [0052]: “In step 250A, using image processing the system extracts the number, the infection percentage, etc. of each pest type at each location from the image(s)”).

Allowable Subject Matter
Claims 7, 8, 11, 12, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON K WYCHE whose telephone number is (571)272-3390. The examiner can normally be reached 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Myron Wyche/                    11/6/2021
Primary Examiner                AU2644